p;                                                                                                                                                     
bsp;         Exhibit 10.33

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

1.    Agreement. This Separation Agreement and General Release (“Agreement”) is
entered into by and between Iomega Corporation, a Delaware corporation, on
behalf of itself and each of its subsidiaries (“Iomega” or the “Company”), and
Werner Heid (“Employee”) for the purpose of amicably concluding their employment
relationship. By entering into this agreement neither party admits any
deficiency, wrongdoing or liability, expressly or by implication.

 

2.    Last Working Day. The effective date of Employee’s termination of full
time employment with Iomega is February 3, 2006 (the Resignation Date). Iomega
shall also pay Employee $25,000.00 gross per month, for three months beginning
on the Resignation Date and ending on May 3, 2006, in return for what is
expected to be a potentially greater level of effort related to transition,
cooperation, advice, and assistance to Iomega than during the remainder of the
year following the Resignation Date; May 3, 2006 will hereafter be referred to
as the “Termination Date.” Iomega shall not be required to provide an office to
Employee after the Resignation Date.

 

 

3.

Consideration.

 

(a)   Iomega shall make a total special severance payment to Employee in the
amount of $950,000.00 less necessary federal, state and other withholdings to be
paid in bi-weekly increments over approximately one year, beginning on the next
payroll cycle after receipt of this fully executed Agreement, SUBJECT TO THE
FOLLOWING: (A) Employee must provide any reasonable assistance related to the
business of Iomega that the Company requests during those months, and must
comply with the Iomega Employee Information Guide through Employee’s Termination
Date, and (B) IF Employee becomes employed or otherwise engaged in gainful
employment during the 12 month period following his Resignation Date, fifty
percent (50%) of the amount that Employee obtains from such other employment
will be applied against and reduce the special severance payment (the
“Mitigation”) EXCEPT that notwithstanding this Mitigation, Iomega shall be
obligated to pay Employee a minimum of $475,000 (gross) in special severance
payments. Iomega will also pay the equivalent to the cost of COBRA (grossed up
so that taxes are not deducted) for the period from the Termination Date through
the one-year anniversary of the Resignation Date, based on Employee’s current
health insurance benefits (“Health Benefit Continuation”); such Health Benefit
Continuation shall cease upon the earlier of one-year from the Resignation Date,
and Employee commencing a new employment relationship outside of Iomega
Corporation. Employee acknowledges and agrees that except as noted elsewhere in
this document, no payments hereunder constitute compensation under the 401(k)
plan eligible for elected deferrals and matching contributions.

 

(b)   Iomega will continue to provide participation in Executive Life Insurance
at two times annual base salary and Participation in the Executive Tax Planning
Services of Iomega, through February 3, 2007.

(c)    Iomega will reimburse Employee up to $30,000 towards executive
outplacement services actually obtained by Employee in the first 12 months
following the Resignation Date.

(d) Employee will retain his currently assigned laptop computer, mobile
telephone and mobile telephone number. After the Termination Date, all billing
related to the mobile telephone will become the responsibility of the Employee.

(e) The amounts and provisions set forth in Section 3 (a) through (d) above will
be paid or implemented after receipt of a fully executed and unchanged copy of
this Agreement and the expiration of the Age Release Period described in this
Agreement. These payments shall be in full satisfaction of any and all claims
Employee may have arising directly or indirectly from his/her employment and
separation from Iomega

 

 

Exec Sep Agreement Over 40

1

Feb. 2006

 


--------------------------------------------------------------------------------



 

and shall also be consideration for the other promises contained herein.
Employee acknowledges and understands that, except as described in Section 3 of
this Agreement, Employee will not be entitled to receive from Iomega any other
severance or termination allowance or any other compensation or payment,
including any other payments for any sales commissions or bonuses or other
consideration. Employee acknowledges that the foregoing fully satisfies all
rights to severance and other consideration under any and all contracts or
agreements Employee has or ever had with Iomega, including Employee’s June 18,
2001 employment agreement with Iomega, as amended. NO OTHER PAYMENTS OTHER THAN
THOSE LISTED IN THIS SECTION 3 SHALL BE DUE TO EMPLOYEE, except as provided
below in the final sentences of section 3(a) in connection with the June 2005
Agreement to Defer Compensation executed by Employee and the Company.

 

4.    Participation in Benefit and Other Programs. Employee will be entitled to
participate through the Termination Date in all employee benefit programs and
policies generally available to Iomega employees, in which Employee is eligible
to participate, including stock option vesting, health insurance, and Iomega’s
401(k) plan (if applicable), as allowed by law.

 

Employee acknowledges and agrees that, under the terms of any outstanding stock
option agreement(s) between Employee and Iomega, the vesting of any options to
purchase company stock granted to employee will cease as of the Termination
Date, and Employee has a period of three months following the Termination Date
within which to exercise any vested options. Any vested options not exercised
within the three month period shall expire and thereafter not be exercisable.
All unvested options will be canceled on Employee’s Termination Date. No
unearned bonuses or other incentive compensation will be due Employee.

 

5.    Re-Employment by Iomega. Except as otherwise stated in this Agreement,
Employee agrees that if employee becomes re-employed with Iomega or is assigned
to Iomega as a temporary or contract Employee while Employee is receiving
payments pursuant to this Agreement, Employee shall waive any remaining payments
otherwise due hereunder, without affecting any other terms of the Agreement.

 

 

6.

Release of Claims.

(a)         General Release. In consideration of the payments and other valuable
consideration under the terms of this Agreement, Employee hereby knowingly,
voluntarily, and irrevocably agrees to fully, unconditionally, completely and
forever release Iomega, and all of Iomega’s predecessors and successors, and
their officers, directors, shareholders, agents, employees and representatives,
and all parent, subsidiary and affiliated companies, together with their
employees, officers, directors and shareholders (the “Released Parties”), from
any and all rights and claims, including, without limitation, demands, causes of
action, charges, complaints, promises, grievances, losses, damages, liabilities,
debts, or injuries, whether known or unknown, contingent or matured, at law or
in equity or in arbitration, which Employee holds or has ever held against
Iomega resulting from any act, obligation, or omission occurring on or prior to
the date Employee signs this Agreement (“Released Claims”), including, but not
limited to, any Released Claims connected with or arising out of Employee’s
employment, or separation therefrom, or terms of such employment or employment
separation by Iomega; employee benefit plans whether or not arising under the
Employee Retirement Income Security Act of 1974, as amended; any claims whether
or not arising under any local, state or federal law or regulation, public
policy or common law (including, without limitation, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, Title 34 and 34A of the Utah Code Annotated, and the laws and
regulations of the State of Colorado) or any state, federal or local statute,
regulation, public policy, contract or tort principle in any way governing or
regulating Employee’s employment, or termination, or terms of employment or
termination by Iomega. Released Claims expressly include any and all rights of
Employee under the Company’s Management Incentive Plan (MIP), and any and all
rights to receive any further sales commissions, bonuses, or other compensation
from Iomega. It is expressly understood that – except for the consideration
stated in Section 3 above, no further payments are due to Employee under the
MIP, under any employment agreement, or any other

 

 

Exec Sep Agreement Over 40

2

Feb. 2006

 


--------------------------------------------------------------------------------



 

Iomega compensation or bonus plan. It is expressly agreed and understood that
this Agreement is a general release. Nothing contained in this Agreement is a
waiver of any rights or claims that may arise after the date of execution by
Employee or which, as a matter of law, cannot be released or waived. This
release does not include a release of claims for unemployment or worker's
compensation benefits. Notwithstanding anything to the contrary herein:

 

1.

Nothing in this Agreement is intended to release or waive Employee’s right to
certain deferred compensation in the event that Iomega experiences GAAP
operating profits in the first and second quarters of 2006, subject to the terms
and conditions of the Executive Agreement to Defer Compensation executed by
Employee and the Company and dated June 15, 2005. That Agreement shall be
interpreted and enforced in accordance with its own terms and conditions.

 

2.

Nothing in this Agreement shall abrogate any of Employee’s indemnity rights or
insurance rights as a former officer or director of Iomega, including but not
limited to his rights under the May 8, 2000 Indemnity Agreement between Werner
Heid and Iomega Corporation; hence, any indemnity or insurance rights applicable
to Employee immediately prior to the execution of this Agreement shall not be
lost by virtue of his execution of this Agreement.

 

(b)         Age Discrimination Release. In addition to the waivers and releases
contained in the preceding paragraph, and in consideration of the payments
provided above, Employee also specifically releases Iomega from any and all
liabilities, claims, causes of action, demand for damages or remedies of any
kind, including claims for attorneys’ fees and legal costs, arising under the
Age Discrimination in Employment Act of 1967, as amended, related to or arising
out of his/her employment or termination from employment with Iomega up to and
including the date of this Agreement. Employee is advised to consult with an
attorney regarding this Agreement. Employee also acknowledges that prior to
signing this Agreement Employee has 21 days from the date of his receipt of the
Agreement within which to consider it and to consult with an attorney of his/her
choice regarding it. Should Employee nevertheless elect to execute this
Agreement sooner than 21 days after she/he has received it, Employee
specifically and voluntarily waives the right to claim or allege that she/he has
not been allowed by Iomega or by any circumstances beyond his/her control to
consider the Agreement for a full 21 days. Employee also acknowledges and agrees
that this Agreement will not become effective or enforceable until after seven
(7) days from the date it is signed by Employee (“Age Release Period”). During
the Age Release Period Employee understands and agrees that she/he may revoke
the provisions of this Section by delivering written notice of this revocation
to Anna Aguirre, Vice President Human Resources, Iomega Corporation, 10955 Vista
Sorrento Parkway, Suite 300, San Diego, CA 92130. This provision is not intended
to change or affect current law regarding the knowing and voluntary nature of
releases, including but not limited to the law regarding the knowing and
voluntary nature of releases under the Older Workers Benefit Protection Act.

 

7.    Section 1542 Waiver. Employee does expressly waive all benefits and rights
granted to her/ him pursuant to California Civil Code section 1542, which reads
as follows:

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his/ her favor at the time of executing the release,
which if known by him/ her must have materially affected his/ her settlement
with the debtor.

Employee does certify that she/ he has read all of this Agreement, including the
Agreement provisions contained herein and the quoted California Civil Code
section, and that she/ he fully understands all of the same. Employee hereby
expressly agrees that this Agreement shall extend and apply to all unknown,
unsuspected, and unanticipated injuries and damages, as well as those that are
now disclosed.

8.    No Further Action. Employee irrevocably and absolutely agrees that she/ he
will not prosecute or allow to be prosecuted on her/ his behalf, in any
administrative agency, whether federal or state, or any court, whether federal
or state, any claim or demand of any type related to the matters released above
in Section 6a, it being

 

 

Exec Sep Agreement Over 40

3

Feb. 2006

 


--------------------------------------------------------------------------------



 

the intention of the parties that with the execution by Employee of this
Agreement, Iomega, and all of Iomega’s predecessors and successors, and their
officers, directors, shareholders, agents, employees and representatives, and
all parent, subsidiary and affiliated companies, together with their employees,
officers, directors and shareholders will be absolutely, unconditionally and
forever discharged of and from any obligations to or on behalf of Employee
related in any way to the matters discharged therein.

 

9.    No Admission of Fault. Iomega and Employee agree that this Agreement in
whole or in part shall not be admissible in any legal or quasi-legal proceeding
as evidence of or admission by Company or Employee of any violation of its
policies or procedures or local, state or federal law or regulation. Further,
Company and Employee expressly deny any violation of any of the Company’s
policies, procedures, local, state or federal laws or regulations.

 

10.   Return of Documents. With the exception of the benefits conferred by
Paragraph 3(d) herein, Employee will immediately return to Iomega all documents,
records and materials, relating to Iomega’s business, to the extent that any
such documents have not yet been returned to Iomega, whether stored
electronically or in written or printed form, or otherwise, including but not
limited to records, notes, memoranda, computer storage media, drawings, reports,
files, software materials, notebooks, rolodex files, telephone lists, computer
or data processing disks and tapes, marketing plans, financial plans and
studies, customer lists, names of business contacts, policies and procedures,
and any materials prepared, compiled or acquired by Employee relating to any
aspect of Iomega or its business, products, plans or proposals and all copies
thereof, in Employee’s or related party’s possession, custody or control,
whether prepared by Employee or others.

 

11.  Non-Disclosure. Employee acknowledges his or her obligations under a
written agreement regarding employee use of corporate information executed by
Employee at the beginning of her/his employment, which is still in effect.

 

12.   Employee Inventions. Employee acknowledges that certain innovations,
products and processes invented or discovered by Employee during Employee’s
employment with Iomega are the property of Iomega and have been assigned to
Iomega under a written agreement regarding employee use of corporate information
executed by Employee at the beginning of her/his employment, which is still in
effect.

 

13.  Non-Solicitation of Employees. Employee agrees that for one year following
Employee’s Resignation Date, Employee shall not, directly or indirectly, in any
capacity (including but not limited to, as an individual, a sole proprietor, a
member of a partnership, a stockholder, investor, officer, or director of a
corporation, an employee, agent, associate, or consultant of any person, firm or
corporation or other entity) hire any person from, attempt to hire any person
from, or solicit, induce, persuade, or otherwise cause any person to leave his
or her employment with Iomega.

 

14. Remedies. The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement by negotiation. The parties
recognize that irreparable injury to Iomega will result from a material breach
of this Agreement, and that monetary damages will be inadequate to rectify such
injury. Accordingly, notwithstanding anything to the contrary, Iomega shall be
entitled to one or more preliminary or permanent orders: (i) restraining or
enjoining any act which would constitute a material breach of Sections 8, 10,
12, 13, 14, and 16 of this Agreement, and (ii) compelling the performance of any
obligation which, if not performed, would constitute a material breach of this
Agreement. Employee expressly acknowledges that Iomega is prepared to vigorously
enforce this Agreement, and that violation of this Agreement could result in the
assessment of damages and other legal remedies against Employee and any of
Employee’s subsequent employers.

 

If Employee is found by a court of competent jurisdiction to have breached any
material term of this Agreement, Iomega shall be released from any obligations
it may have to provide further payments under this Agreement, except as may be
required by applicable law.

 

 

 

Exec Sep Agreement Over 40

4

Feb. 2006

 


--------------------------------------------------------------------------------



 

 

15. Party’s Bear Own Costs. Each party shall bear the cost of, and shall be
responsible for, its own attorneys’ and accountants’ fees and costs, if any, in
connection with the negotiation and execution of this Agreement.

 

16. Agreement is Confidential. The parties further agree that the terms and
conditions of this Agreement are strictly confidential and shall not be
discussed with, disclosed or revealed to any other persons, whether within or
outside Iomega, except professional advisors with whom Employee may consult
regarding this Agreement and Employee’s immediate family members, except as
required pursuant to Iomega’s public company reporting duties (as reasonably
construed by Iomega) and except where disclosure is compelled by subpoena or
other legal process.

 

17. Entire Agreement. This Agreement and any exhibits hereto constitute the
entire understanding of the parties, except for the agreement regarding employee
use of corporate information executed by Employee at the beginning of her/his
employment, which is still in effect. Employee warrants that he or she: (a) has
read and fully understands this Agreement and any exhibits hereto; (b) has had
the opportunity to consult with legal counsel of his or her own choosing and
have the terms of this Agreement fully explained; (c) is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and (d) is executing this Agreement voluntarily, free of
any duress or coercion. This Agreement shall be binding upon any successors in
interest to the Company and Employee and shall be fully enforceable in
accordance with its terms regardless of whether the Company experiences a change
of control of ownership or is acquired by any other entity.

 

18 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

19.  Governing Law. This Agreement shall be interpreted, construed and governed
in accordance with the laws of the State of California without giving effect to
the choice of law rules thereof. Any litigation arising from this Agreement
shall only be filed in a court of competent jurisdiction located within the
County of San Diego, California. Employee hereby consents to this exclusive
venue and personal jurisdiction.

 

20.  Nonassignment. Employee warrants that no person other than Employee is
entitled to assert any claim based on or arising out of any alleged wrong
suffered by Employee in or as a consequence with or severance of employment from
Company and that employee has not assigned or transferred or purported to assign
or transfer to any person or entity any claim Employee now has or may have
against Company or any portion thereof or interest therein.

 

22. Acknowledgement by Employee. Employee acknowledges and understands the terms
and conditions of this document and has been given ample opportunity to consult
with legal counsel and/or advisors before signing it. By Employee’s signature,
Employee agrees to the terms set forth above.

 

Employee has 21 Days following receipt of this Agreement, to sign below, thereby
indicating acceptance of the terms and conditions of this Agreement. Employee
must not sign prior to Termination Date. If Employee does not accept such terms
and conditions by such date, this offer shall expire at that time.  After
signing, the Agreement must be promptly returned by hand-delivery, mail, or
shipped by overnight delivery to Anna Aguirre, Vice President, Human Resources,
10955 Vista Sorrento Parkway, San Diego, CA 92130 before any payment shall be
made.

 

 

 

 

 

 

 

Exec Sep Agreement Over 40

5

Feb. 2006

 


--------------------------------------------------------------------------------



                                                                                                    
EMPLOYEE

 

 

 

Dated: _March 20, 2006____

_/s/ Werner T. Heid_______________________________

 

Werner T. Heid

 

 

 

 

 

IOMEGA CORPORATION

 

 

 

Dated: _March 20, 2006____

_/s/ Anna Aguirre

______________________________

 

Anna Aguirre,

 

 

VP Human Resources

 

 

 

 

 

Exec Sep Agreement Over 40

6

Feb. 2006

 


--------------------------------------------------------------------------------



 

 



RECEIPT OF AGREEMENT

 

I, Werner T. Heid, hereby acknowledge that I have received a Separation
Agreement and General Release from Iomega Corporation on the date indicated
below.

 

 

EMPLOYEE

 

 

Dated: __March 20, 2006__________

_/s/ Werner T. Heid ______________

 

Werner T. Heid

 

 

 

 

 

 

Exec Sep Agreement Over 40

7

Feb. 2006

 

 

 